Exhibit 10.1

AMENDMENT NO. 10, dated as of January [ ], 2015 (this “Amendment”), in respect
of the Amended and Restated Superpriority Debtor-in-Possession Credit Agreement
dated as of July 12, 2013 (as amended, supplemented or otherwise modified, the
“DIP Credit Agreement”) by and among Exide Technologies, a Delaware corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(the “US Borrower”), Exide Global Holding Netherlands C.V., a limited
partnership organized under the laws of the Netherlands (the “Foreign Borrower”
and, together with the US Borrower, the “Borrowers”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., a national banking
association, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to them in
the DIP Credit Agreement.

WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as provided
for herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the DIP Credit Agreement has
the meaning assigned to such term in the DIP Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after this Amendment becomes
effective, refer to the DIP Credit Agreement as amended hereby.

SECTION 2 . Amendments to Exhibit W-2 of the DIP Credit Agreement. Subject to
the satisfaction of the applicable conditions precedent set forth in Section 8
below, from and after the Amendment Effective Date (as defined below):

Exhibit W-2 of the DIP Credit Agreement is hereby amended by (a) replacing the
reference to “January 15, 2015” in clause (i) of the second paragraph thereof
with a reference to “February 9, 2015”, (b) replacing the reference to
“March 10, 2015” in clause (i) of the second paragraph thereof with a reference
to “March 25, 2015” and (c) replacing the reference to “March 10, 2015” in
clause (ii) of the second paragraph thereof with a reference to “March 25,
2015”.

SECTION 3 . Representations and Warranties; No Default. The Borrowers represent
and warrant that (a) the representations and warranties of the Loan Parties set
forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
Amendment Effective Date (as defined below), as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or true and correct, as the case may
be) as of such earlier date) and (b) no Default or Event of Default has occurred
and is continuing on the Amendment Effective Date (as defined below).

SECTION 4 . Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 5 . Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 6 . Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 7 . Amendment Fees. Subject to the occurrence of the Amendment Effective
Date, the Borrowers agree to pay, or cause to be paid to the Agent for the
account of each Revolver Lender that consents to this Amendment on or prior to
5:00 p.m. (New York City time) on January 14, 2015, fees (any such fees, the
“Revolver Amendment Fees”) in an amount equal to 0.05% of such Revolver Lender’s
Revolver Commitment as of the Amendment Effective Date.

SECTION 8 . Effectiveness. This Amendment shall become effective (the “Amendment
Effective Date”) when (a) the Agent shall have received from each of the
Borrowers, the Required Revolver Lenders and the Required Term Lenders a
counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof and (b) the Borrowers shall have paid to the Agent, for the
account of the applicable Lenders, all Revolver Amendment Fees payable pursuant
to Section 7, it being understood that (x) once paid, any amounts payable
hereunder or any part thereof payable hereunder shall not be refundable under
any circumstances and (y) all amounts payable hereunder shall be paid in
immediately available funds and shall not be subject to reduction by way of
setoff or counterclaim.

[Remainder of page intentionally blank]

 
JPMORGAN CHASE BANK, N.A., as Agent
By:
Name:
Title:

 
EXIDE TECHNOLOGIES
a Delaware corporation, as US Borrower
By:
Name:
Title:

 
EXIDE GLOBAL HOLDING NETHERLANDS C.V.
a limited partnership organized and existing under the laws of the Netherlands,
represented by Exide Technologies, its general partner, as Foreign Borrower
By:
Name:
Title:

 
[LENDERS]
By:
Name:
Title:

